DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7, 15-18, and 20-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 1: Claim 1 is drawn to the embodiment of Applicant’s Figs. 4, 7, and 8 due to the recitations amended in the response filed 22 November 2021. 
Claim 1 recites “flanges selectively coupled to the mullion”. 
In the embodiment of Applicant’s Figs. 1, 3, and 5-6, the flanges 90 meet “selectively coupled to the mullion” by engaging grooves 92 defined within the retaining space 26. This enables rectilinear sliding of the bracket 50 and support surface 34 out of and into the retaining space 26. See Applicant’s specification at [0030]-[0033]. 
No such grooves 92 are defined in the embodiments of Applicant’s 4, 7, and 8. This is because the support surface 34 pivots about the hinge 94 instead of sliding along the grooves 92. See Applicant’s specification at [0028]-[0029] and [0034].

With respect to claim 15: Claim 15 is drawn to the embodiment of Applicant’s Figs. 4, 7, and 8 due to the recitations amended in the response filed 22 November 2021.
Claim 15 recites “wherein the second retention feature…is configured to hinge about an axis and rotate about the projections along the axis relative to the inner liner”.
In the embodiment of Figs. 4, 7, and 8, the second retention feature 46b is configured to hinge about an axis as claimed due to the hinge 94. The support surface 34 rotates along the axis 86 about projections 78, not the second retention feature 46b or hinge 94. See Applicant’s specification at [0028]-[0029].
Claim 15 raises the issue of new matter by claiming wherein the second retention feature…is configured to hinge about an axis and rotate about the projections along the axis relative to the inner liner”, when the second retention feature 46b rotates about hinge 94 and not along axis 86 about projections 78.
Claim 15 further recites “flanges selectively coupled to the inner liner”. 
In the embodiment of Applicant’s Figs. 1, 3, and 5-6, the flanges 90 meet “selectively coupled to the inner liner” by engaging grooves 92 defined within the retaining space 26. This enables rectilinear sliding of the support surface 34 out of and into the retaining space 26. See Applicant’s specification at [0033]. No such grooves 92 are defined in the embodiments of Applicant’s 4, 7, and 8. This is because the support surface 34 pivots about the hinge 94 instead of sliding along the grooves 92.

With respect to claim 18: Claim 18 recites “wherein the support surface slidably transitions between the stowed position and the deployed position”. 
Claim 18 raises the issue of new matter by claiming slidable transition between the stowed and deployed position, when the specification does not disclose the embodiment of Figs. 4, 7, and 8 to slidably transition between stowed and deployed positions. In the embodiment of Figs. 4, 7, and 8, the support surfaces rotates between the stowed and deployed positions. Rotating is distinct from “slidably transitions” as claimed. 
With respect to claim 21: Claim 21 recites “wherein the retaining space defines grooves in which the flanges of the bracket are selectively disposed in the stowed position”.
Claim 21 raises the issue of new matter by claiming wherein the retaining space defines grooves in which the flanges of the bracket are selectively disposed in the stowed position”, when the specification does not disclose the embodiment of Figs. 4, 7, and 8 having the flanges 90 being disposed in grooves 92 in the stowed position.
With respect to claims 2, 4-5, 7, 16-17, and 20: The claims are rejected under 35 U.S.C. § 112(a) via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim).
With respect to claim 1: See Yang Fig. 8. Yang discloses an appliance (refrigerator 1), comprising: a cabinet (outcase 14); an inner liner (inner case 12) coupled to the cabinet; a mullion coupled to the inner liner and defining a retaining space (receiver part 18); and a support assembly selectively disposed within the retaining space, the support assembly comprising: a support surface (expansion tray 48) operably coupled to the cabinet, the support surface configured to transition between a stowed position and a deployed position.

In the embodiments of Yang Figs. 4-7, the trays 30 and 40 extend from the horizontal mullion that separates the upper and lower compartments of the refrigerator 1. 
In the embodiment of Yang Fig. 9, the trays 50 are mounted in storing cases 60 that are mounted to the outer lateral side walls of a refrigerator 100. The refrigerator 100 is shown with two side-by-side doors, which is a different configuration than the refrigerator 1 of Yang Figs. 1-8.
See the “Background” of Lim, at Lim Cols. 1-2. The refrigerator 1 of Yang is what Lim refers to as a “general type refrigerator”, and the refrigerator 100 of Yang is what Lim refers to as a “side-by-side type refrigerator”. 
All of the “general type refrigerators” (Yang’s refrigerator 1) include a horizontal mullion that separates the upper and lower compartments thereof. Yang’s refrigerator 100 is never shown with the doors open, so there is no depiction of a mullion in the refrigerator 100. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the refrigerator 100 of Yang to include a vertical mullion that separates the left and right compartments, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
Such a vertical mullion is the equivalent of the horizontal mullions shown in the other embodiments of Yang, but applied to the “side-by-side type refrigerator” 100 of Yang Fig. 9.

It has been held that rearranging or relocating the essential working parts of an invention involves only routine skill in the art. Ergo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put the tray 40 shown in the embodiment Yang Fig. 8 in the vertical mullion of refrigerator 100, as an obvious variation of Yang’s invention. 
Such a configuration is analogous to the embodiments of Yang Figs. 4-7, in which the trays 30 and 40 extend out from the horizontal mullion between the upper and lower compartments of the refrigerator 1, but applied to the vertical mullion between left and right compartments of refrigerator 100. 
Yang page 8 states:
If this is little more looked into in detail " the receiver part (18) is formed so that the tray (40) is accepted in the outcase (14). The load (44) in which the hinge (42) supported in the receiver part (18) is formed is integrally formed with the fixed tray (47). And the hinge (46) having the circulated hinge shaft is equipped in one side of the fixed tray (47) and the expansion tray (48) having the same area as the fixed tray (47) is fixed. The hinge (46) the tray (40) is formed in order not to be folded in the gravity direction and even if food is placed in the fixed tray (47) and expansion tray (48) the expansion tray (48) is not folded in the gravity direction and it keeps. 
It draws out in the receiver part (18) in which the tray (40) in which the above-mentioned hinge (48) is equipped is formed in the outcase (14) of the refrigerator (1) and the expansion tray (48) folded in the fixed tray (47) is spread around the hinge (46) and the area of the tray (40) is extended and food and the reservoir kept in the refrigerator (1) are placed. And if the use of the tray (40) is not necessary " it puts into the receiver part (18) formed in the outcase (14) so that the hinge (42) formed in the load (44) is circulated after the expansion tray (48) is folded in the fixed tray (47). 
It draws out the horizontally at the outcase of the refrigerator and the tray in which the above-mentioned hinge is equipped can be used. However it draws out from the perpendicularly and it can use. This is applied to the where in which the space in which the receiver part (18) formed in the outcase (14) of the refrigerator (1) can be perpendicularly formed is prepared and it stores food and the reservoir kept in the storage in the provisionally.

Lim discloses a folding shelf 50 mounted inside a freezer compartment. The shelf 50 is rotatably mounted to the side of an ice maker 40 using a shelf supporting member 60. The shelf supporting member 60 includes hinge pins 61 that couple to a pair of connecting members 51 secured to the shelf 50. The shelf supporting member 60 defines a locking part 62 that abuts the bottom of the shelf 50 in the extended position thereof, to thereby secure the shelf 50 in a horizontal position and prevent further rotation thereof. 
Throughout the specification of Yang, Yang refers to the invention as a “shelf”. Yang’s trays 30, 40, 50 are analogous to Lim’s shelf 50 in that all are folding/pivoting shelves used in combination with household refrigerator appliances. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang’s tray 40 by using Lim’s structures to rotatably connect the expansion tray 48, instead of using Yang’s hinges 46, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Further, the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art

See Yang Fig. 8 and Lim Fig. 2. As modified, Lim’s locking part 62 extends from Yang’s load 44, to thereby support the bottom of the expansion tray 48 when in the horizontal position. As modified, the locking part 62 supports the entire width of the bottom of Yang’s tray 48 similarly to locking part 62 supporting the entire width of the bottom of Lim’s shelf 50. The locking part 62 supporting the bottom of tray 48 is what performs the “not folded in the gravity direction” disclosed by Yang.
As modified, Lim’s hinge pins 61 and the flanges of supporting member 60 from which they extend are mounted to or integrated into Yang’s load 44 and/or fixed tray 47. As modified, Yang’s connecting members 51 are mounted to Yang’s expansion tray 48. Such a configuration results in the hinge pins 61 at opposing ends of the expansion tray 48.
In the combination, at least the distal hinge pin 61 (furthest from Yang’s hinge 42) and corresponding flange(s) make obvious the claimed “first retention feature”.  
In the combination, at least the proximal hinge pin 61 (closest to Yang’s hinge 42) and corresponding flange(s) in combination with Yang’s hinge 42 make obvious the claimed “second retention feature”. Such structures are “operably coupled to the support surface at an opposing end from the first retention feature” and meet “a hinge coupled to an end of the support surface”. The hinge 42 “is configured to hinge about an axis and rotate along the axis relative the cabinet”.

With respect to claim 2: See Yang Fig. 8. Tray 40 being with receiver part 18 meets the claimed “stowed position”. The hinge 42 makes the tray 40 rotatably coupled to the mullion as claimed. 
With respect to claim 4: Yang, as modified, meets wherein the bracket (Yang’s load 44 and Lim’s locking part 62) is coupled to each of the first retention feature (distal hinge pin 61 and corresponding flange(s)) and the second retention feature (proximal hinge pin 61 and corresponding flange(s) in combination with Yang’s hinge 42) along the length of the support surface and is configured to distribute a load along the support surface, and wherein the support surface is selectively disposed on and operably coupled to at least one of the flanges of the bracket (locking part 62) in the deployed position.
With respect to claim 5: By having the hinge pins 61 thereon, the “bracket” (Yang’s load 44 and Lim’s locking part 62) is configured to rotate the “support surface” as claimed. Additionally or alternatively, by having hinge 42 thereon, the “bracket” (Yang’s load 44 and Lim’s locking part 62) is configured to rotate the “support surface” as claimed.
With respect to claim 7: See Yang Fig. 8. Tray 40 being with receiver part 18 meets the claimed “stowed position”.
With respect to claim 21: See Yang Fig. 8. The receiver part 18 defines two areas of differing cross-section. One area receives the load 44, and a second area receives the folded trays 47 and 48. The portion that receives the load 44 may be interpreted as a groove defined in the receiver part 18. In the combination, it is obvious for another area to be defined for accommodating the hinge pins 61 and/or locking part 62. In the combination, the plurality of differing areas of receiver part 18 define “grooves” as claimed. 

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim) and US 2018/0356145 A1 (Candido).
With respect to claim 15: By making the same combinations/modifications as in the rejections of claims 1-2, 4-5, 7, and 21 above, Yang in view of Lim makes obvious a cabinet, comprising: an inner liner (Yang’s inner case 12) defining a retaining space (Yang’s receiver part 18); and a support assembly (Yang’s tray 40) operably coupled to the inner liner, the support assembly including: a support surface (Yang’s expansion tray 48) operable between a first position and a second position; a first retention feature (at least the distal hinge pin 61 (furthest from Yang’s hinge 42) and corresponding flange(s)) and a second retention feature (at least the proximal hinge pin 61 (closest to Yang’s hinge 42) and corresponding flange(s) in combination with Yang’s hinge 42) rotatably coupled to opposing ends of the support surface, the first retention feature and the secondFirst Named Inventor : Kapil AyyawarAppln. No.: 16/736,188 Page:5retention feature each including a projection (hinge pin 61) operably coupled to the support surface, and wherein the second retention feature is a hinge (Lim’s hinge pin 
As modified, the tray 40 is retractable into the receiver part 18 that is located between the freezing chamber 10 and the refrigerating chamber 20.
Candido discloses a movable shelf 40 that separates a freezer compartment 20 from a refrigerator compartment 22. The shelf 40 is insulated, to provide a temperature barrier between the freezing air 32 in freezer compartment 20 and the cold air 34 in the refrigerator compartment 22. Candido discloses a second shelf 44 in the freezer compartment 20 that may also be insulated. See [0016] and [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make Yang’s trays 47 and 48 insulated, like Candido’s shelves 40/44, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
One would be motivated to make the trays 47 and 48 insulated because they are stored in the mullion between the freezing chamber 10 and the refrigerating chamber 20. 
With respect to claim 16: See Yang Fig. 8. Tray 40 being with receiver part 18 meets the claimed “disposed within the retaining space of the liner”. The hinge 42 makes the tray 40 hingedly coupled to the inner liner to define a pivot axis as claimed.
With respect to claim 17: Tray 48 unfolding from tray 47 makes obvious the support surface rotating about the projection of the retention feature as claimed. Load 44 pivoting on hinge 42 makes obvious the support surface rotating about the pivot axis as claimed. 
With respect to claim 18: See Yang Fig. 8. Tray 40 being received in the receiver part 18 defines “a stowed position” as claimed. Tray 40 being positioned as shown in the detailed pop-out in Fig. 8 defines “a deployed position” as claimed. This meets “slidably transitions” as claimed in the same way as Applicant’s Fig. 4, 7, and 8.
With respect to claim 20: See Yang Fig. 8. Tray 40 being received in the receiver part 18 defines “a stowed position” as claimed. Tray 40 being positioned as shown in the detailed pop-out in Fig. 8 defines “a deployed position” as claimed. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0651279 B1 (Yang) in view of US 9,562,714 B2 (Lim) and US 2018/0356145 A1 (Candido) as applied to claim 15 above, and further in view of US 9,709,322 (Jenkinson).
With respect to claim 18: Each embodiment of Yang includes a shelf that rotates out of the refrigerator body.
Jenkinson discloses various embodiments of work surfaces (shelves 41) that linearly translate out of the mullion 35 of the refrigerator. Jenkinson Col. 3 line 63 to Col. 4 line 3 disclose the use of tracks or drawer slides on the mullion and/or shelf to facilitate movement thereof.
Jenkinson shows it is known in the refrigerator shelf art to have the shelf translate instead of rotate, and to use some sort of guiding mechanism to provide the linear translation movement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to have the tray 40 translate out of the mullion instead of rotate out of the mullion using rollers and trackways, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Jenkinson provides evidence that such a modification is an obvious variation on how to get the tray 40 to move from a position within the mullion to a position extended from the mullion.

Claims 8 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,709,322 (Jenkinson) in view of US 2,104,939 (Whalen).
With respect to claim 8: Jenkinson discloses a support assembly (shelf 41/41a/41b) for a cabinet (refrigerator 11), comprising: a support surface (shelf 41/41a/41b) configured to selectively transition between a stowed position (Figs. 1-2), a deployed position (Figs. 3-4, shelf 41a in Fig. 7), and an intermediate position (shelf 41b 
Jenkinson Col. 3 line 63 to Col. 4 line 3 state:
In certain embodiments, the pocket in the mullion and/or the shelf can include tracks or drawer slides to facilitate movement of the shelf between the deployed and stored positions. If the pocket and/or shelf include tracks or drawer slides, the shelf can include legs as described above, or the legs can be eliminated if desired. The pocket and/or shelf can further include stops to prevent the inadvertent complete removal of the shelf from the pocket.
Whalen discloses a shelf carrier 10 for supporting a plurality of shelves relative to the cabinet of the refrigerator. In the embodiment of Fig. 8, Whalen’s carrier 10 includes rollers 19 and 20 and the bottom and top thereof, in addition to guide lugs 22 at the bottom and top thereof. The rollers 19 and 20 are mounted on pins 21. The rollers 19/20 and guide lugs 22 are received in trackways 15 and 17 at the bottom and top of the cabinet, to thereby provide linear translation of the shelves. In the embodiment of Fig. 12, the shelf carrier 10 includes rollers 23 instead of the guide lugs 22. 
Whalen’s carrier 10 provides linear translation for shelves in a similar manner as the tracks or drawer slides disclosed by Jenkinson. Whalen’s carrier 10 and trackways 15/17 comprise a known alternative to Jenkinson’s tracks or drawer slides, for enabling translation of shelf structure relative to the cabinet of a refrigerator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Whalen’s shelf carrier 10 and trackways 15/17 to provide linear translation of Jenkinson’s shelf 41/41a/41b, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

In the combination, the carrier 10 itself makes obvious the claimed “a bracket coupled to and disposed along a length of the support surface and configured to distribute a load along the support surface in the intermediate position and the deployed position”.
In the combination, the guide lugs 22 or rollers 23 make obvious the claimed “a first retention feature operably coupled to the bracket and a first end of the support surface; a second retention feature operably coupled to the bracket and a second end of the support surface, wherein the second end of the support surface is an opposing end from the first end”. The guide lugs 22 or rollers 23 are operably coupled to the opposing left and right ends of the support surface (shelf 41/41a/41b) via the carrier 10.
In the combination, the rollers 19/20 make obvious the claimed “rotatable features operably coupled to a first side and a second side of the support surface proximate each of the first retention feature and the second retention feature”.
With respect to claim 23: Whalen provides some structure(s) for combining the shelf carrier 10 with what the carrier 10 carries. E.G., in Figs. 1-2, a hinge rod 11 is fastened to the carrier 10 with pins 12. Hinge brackets 13 project from the rod 11, to receive hinge lugs 32 and 33. In Figs. 8 and 13, hinge lug brackets 90 that are integral with carrier 10 are used in lieu of hinge rod 11. Whalen Fig. 7 appears to show the trackway 15 screwed into the wall 1. 

E.G., it is obvious to screw the carrier 10 into the bottom of the shelf 41/41a/41b. This makes the carrier 10 itself one “flange” as claimed.
Additionally or alternatively, it is obvious to pass screws through a pair of lug brackets 90 positioned at opposite lateral sides and/or the rear of the shelf 41/41a/41b. Each bracket 90 is one “flange” as claimed. 
Additionally or alternatively, it is obvious to attach a rod 11 to the carrier 10, and then pass pins 12 through the rod 11 and into the shelf 41/41a/41b. The rod 10 comprises a “flange” as claimed. 
Using a plurality of known structures to attach the carrier 10 and the shelf 41/41a/41b makes obvious the claimed “flanges”. 
With respect to claim 24: In the combination, the trackways 15/17 make obvious “guide rails” as claimed. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,709,322 (Jenkinson) in view of US 2,104,939 (Whalen) as applied to claim 8 above, and further in view of KR 10-2013-0094042 A (Kim).
With respect to claim 11: Kim Figs. 2-6 show a refrigerator that includes a drawer type door 400. The drawer type door 400 includes a shelf plate 410 and a cover member 420. The cover member 420 includes a handle part 421 that allows a user to easily pull 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jenkinson’s shelf 41/41a/41b by adding Kim’s handle part 421 to the front side thereof, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification because the handle part 421 helps a user move the shelf 41/41a/41b between the possible positions thereof. In the combination, the handle part 421 is interpreted as meeting the claimed “grasping aperture on an edge of the support surface”. 
Response to Arguments
The amendments to the claims dated 22 November 2021 necessitate the new grounds of rejection made in this Office action. The grounds of rejection from the Office action dated 02 September 2021 are no longer relied upon. 
With respect to Yang, a different embodiment of Yang is used above in this Office action as compared with the embodiment of Yang used in the previous Office action. In the present case, the use of a different and distinct embodiment of Yang is interpreted as being a new ground of rejection.
The Applicant’s remarks dated 22 November 2021 are drawn to the grounds of rejection that are no longer relied upon, and are rendered moot by the new grounds of rejection made in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637